Citation Nr: 1448100	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1963.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2008 VA examiner opined that the Veteran could have had high frequency hearing loss upon induction or separation, but, without firm, objective historical data, it was not possible to opine whether hearing loss was related to his active service without resort to mere speculation.  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As such, the opinion is not adequate to address the issue.  Therefore, a remand is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to assist in determining the nature and etiology of the current bilateral hearing loss.  The claims folder should be made available to the examiner.  

The examiner should assume as facts for purposes of this opinion that: the Veteran had loud noise exposure in service as a result of his work in the boiler room; he denied symptoms of hearing loss on several occasions between November 2001 and November 2007; and, he was diagnosed with hearing loss in July 2008.  

Based on these facts, and your review of the other evidence of record, please offer the following opinion:  Is it at least as likely as not (50 percent or greater probability) that the current hearing loss was incurred in or caused by the loud noise exposure during active service?

Please provide a rationale for any medical opinion offered.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



